DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. As to claims 1, 9 and 17 references Satkunarajah and Bushell have been made of record as teaching a system for delivering portable augmented reality (AR) content, the system comprising: a user interface (UI) module being configured to receive AR source content from a content provider device,; a transformation module designed to convert the AR source content, received from the user interface (UI) module, from a proprietary format renderable by a source application to portable AR content one or more native formats for rendering directly by operating systems in the one or more native formats ; and a delivery module being configured to deliver the portable AR content in the one or more native formats to the content provider device, running the one or more native formats, upon receipt of tokenized data from a real-world environment matching the portable AR content.

However, none of the prior art teaches or suggests a transformation module designed to convert the AR source content and the content display parameters, received from the user interface (UI) module, from a proprietary format to portable AR content having one or more native formats embedded with the content display parameters for device-specific rendering directly by operating systems according to the visual formatting, the visual formatting defined by the content display parameters; and deliver the portable AR content in the one or more native formats to the content provider device, running the operating systems in the one or more native formats, upon receipt of tokenized data from a real-world environment matching the portable AR content, the portable AR content being embedded with the content display parameters in the one or more native formats causes the content provider device to display the AR source content according to the visual formatting based on the content display parameters, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616